DETAILED ACTION

Introduction
1.         This office action is in response to Applicant’s submission filed on 07/28/2022.   Claims 1-20 are pending in the application. As such, Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.         The response filed on 07/28/2022 has been correspondingly accepted and considered in this Office Action.  Claims 1-20 have been examined. 

Response to Arguments
4.	With respect to the rejections of Claims 1 and 12 rejected under 35 U.S.C. 103 as being unpatentable over over (a) Mittag et al., (G. Mittag and S. Möller, “SINGLE-ENDED PACKET LOSS RATE ESTIMATION OF TRANSMITTED SPEECH SIGNALS,” 2018 IEEE Global Conference on Signal and Information Processing (GlobalSIP), 2018, pp. 226-230), in view of (b) Li et al., (K. Li and C. Lee, "A deep neural network approach to speech bandwidth expansion," 2015 IEEE International Conference on Acoustics, Speech and Signal Processing (ICASSP), 2015), and further in view of (c) Lee et al., (Lee, B. K., Hwang, I., Park, J., & Chang, J. H. (2014). Enhanced Muting Method in Packet Loss Concealment of ITU-T G. 722 Using Sigmoid Function with On-line Optimized Parameters. In Fifteenth Annual Conference of the International Speech Communication Association), hereinafter referred to as MITTAG, LI, and LEE.
Applicant appears to present the following position on Remarks pp. 7-10 filed 07/28/2022: 
	With respect to Claims 1 and 12 Applicant appears to argue as follows:
“…The Office Action alleges that Li discloses "inferring a current low-band signal of the current frame using, ..., the respective low-band signals." Applicant respectfully disagrees. Applicant further amends claim 1 for clarity to recite, among other things, "inferring a current low-band signal of the current frame using, as inputs to a machine-learning model, the respective low-band signals associated with the one or more frames." Li fails to disclose that "a current low-band signal of the current frame" is inferred using "the respective low-band signals associated with the one or more frames, which precede the current frame. (emphasis added). The portion of Li cited by the Office Action, reproduced below, discussed separating the signal XM into a low frequency spectrum and a high frequency spectrum XMH, where the high frequency spectrum XMH is recovered by DNN based on the low-frequency spectrum. (emphasis added). FIG. 1 of Li also shows that it is the high frequency spectrum that is being estimated by the DNN. This is different from and therefore fails to disclose or otherwise make obvious "inferring a current low-band signal of the current frame using, as inputs to a machine learning model, the respective low-band signals associated with the one or more frames," as recited in claim 1…
In other words, Li uses the low-frequency spectrum to estimate the high-frequency spectrum of the same signal. FIG. 1 of Li also shows that it is the high frequency spectrum that is being estimated by the DNN. This is different from and therefore, Li also fails to disclose "combining the inferred current low-band signal with the respective high-band signals associated with the one or more frames to obtain the current frame." (emphasis added). Therefore, at least for the reasons stated above, claim 1 is allowable over the cited references. Claim 12 is amended similar to claim 1 and is allowable for at least the same reasons…”

In response, Examiner respectfully notes that the combination of MITTAG, LI, and LEE clearly and unambiguously discloses the argued limitations. For example, the combination of MITTAG, LI, and LEE discloses, see e.g., how “…for the wideband signal, XM was further separated into a low-frequency spectrum, XML = [XM(0), ..., XM (N/4)], and a high-frequency spectrum, XMH = [XM(N/4 + 1), ..., XM(N/2)], where XMH is to be recovered by DNN (Deep Neural Network) based on the narrowband (low-frequency) spectrum…,” (See e.g., LI, Abstract, §§ 2, 2.1-2.3, Fig. 1). Examiner further notes that the combination of  MITTAG, LI, and LEE discloses that while XMH is to be recovered by DNN (Deep Neural Network) based on the narrowband (low-frequency) spectrum,  XML and  XMH are present in the “low-frequency spectrum.” In other words, Applicant’s overly broad limitation only appears to be reciting inter alia “inferring a current low-band signal” whereas the combination of MITTAG, LI, and LEE discloses “wideband signal, XM was further separated into a low-frequency spectrum.” That is, XML and  XMH are present in the “low-frequency spectrum,” and as such, both XML and  XMH  are not precluded from being eligible inputs to a machine learning model where respective low-band signals are present in the form of a wideband signal, XM that would be indeed able to further be presented and/or separated into a low-frequency spectrum domain. 
For at least the supra provided reasons, Applicant’s arguments are found not persuasive.
Examiner respectfully disagrees, and therefore, the rejections of Claims 1 and 12 rejected under 35 U.S.C. 103 are sustained and further updated accordingly.
In response to the art rejection(s) of the remainder of dependent Claims 2, 3, 4, 11; and 7, 13, and 14 rejected under 35 U.S.C. 103 in case said claims are correspondingly discussed and/or argued for at least the same rationale presented in Remarks filed 07/28/2022, Examiner respectfully notes as follows. For completeness, should the mentioned claim(s) is(are) likewise traversed for similar reasons to independent Claims 1 and 12 correspondingly, Examiner respectfully directs Applicant to the same previous supra reasons provided in the response directed towards Claims 1 and 12 correspondingly discussed above.  For at least the same supra provided reasons, Examiner likewise respectfully disagrees, and as such, Applicant’s arguments are also found not persuasive. 
Allowable Subject Matter
5.       Claim 16 is respectfully found allowable over the prior art of record for at least the following rationale. Notwithstanding, said aforementioned teachings in MITTAG, LI, LEE, and LIU are respectfully reconsidered and found to fail to teach or fairly suggest either individually or in a reasonable combination the presented limitations in independent Claim 16, as specifically amended and recited.
Similarly, dependent Claims 17-20 further limit allowable independent Claim 16 correspondingly, and thus they are also found allowable over the prior art of record by virtue of their dependency.
6.	Claims 5, 6, 8, 9, 10, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 2, 3, 4, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over (a) Mittag et al., (G. Mittag and S. Möller, “SINGLE-ENDED PACKET LOSS RATE ESTIMATION OF TRANSMITTED SPEECH SIGNALS,” 2018 IEEE Global Conference on Signal and Information Processing (GlobalSIP), 2018, pp. 226-230), in view of (b) Li et al., (K. Li and C. Lee, "A deep neural network approach to speech bandwidth expansion," 2015 IEEE International Conference on Acoustics, Speech and Signal Processing (ICASSP), 2015), and further in view of (c) Lee et al., (Lee, B. K., Hwang, I., Park, J., & Chang, J. H. (2014). Enhanced Muting Method in Packet Loss Concealment of ITU-T G. 722 Using Sigmoid Function with On-line Optimized Parameters. In Fifteenth Annual Conference of the International Speech Communication Association), hereinafter referred to as MITTAG, LI, and LEE.
With respect to Claim 1, MITTAG discloses:
1. A method for recovering a current frame of an audio stream, comprising: 
detecting that a current packet is lost, the current packet comprising an audio signal (See e.g., “…used three codecs that are commonly used in mobile speech communication networks: AMR-NB @ 12.2 kbit/s [7] in GSM, AMR-WB @ 12.65 kbit/s [8] in UMTS, and EVS @ 13.2 kbit/s [9] in LTE networks. Then, for each codec, 27 packet loss conditions were processed with the ITU-T STL Toolbox [10].…” See e.g., MITTAG, §§ 2, 3); 
splitting one or more frames into respective high-band signals and respective low-band signals, wherein the one or more frames precede the current frame in the audio stream (See e.g., “…codec also divides the signal into frames. If one of these frames is detected as bad frame due to transmission errors, the codec applies a concealment algorithm, as it is done in packet-switched networks as well. Therefore this model can be applied to calculate frame error rates or packet loss rates interchangeably…” and with capabilities as “…used[ing] three codecs that are commonly used in mobile speech communication networks: AMR-NB @ 12.2 kbit/s [7] in GSM, AMR-WB @ 12.65 kbit/s [8] in UMTS, and EVS @ 13.2 kbit/s [9] in LTE networks…” where high-band and low-band signal splitting can be observed in the three codecs used, See e.g., MITTAG, Abstract, §§ 2, 3); [inferring a current low-band signal of the current frame using, [[as inputs to a machine-learning model]], the respective low-band signals] associated with the one or more frames (See e.g., “…codec also divides the signal into frames. If one of these frames is detected as bad frame due to transmission errors, the codec applies a concealment algorithm, as it is done in packet-switched networks as well. Therefore this model can be applied to calculate frame error rates or packet loss rates interchangeably…” and with capabilities as “…used[ing] three codecs that are commonly used in mobile speech communication networks: AMR-NB @ 12.2 kbit/s [7] in GSM, AMR-WB @ 12.65 kbit/s [8] in UMTS, and EVS @ 13.2 kbit/s [9] in LTE networks…” where high-band and low-band signal splitting can be observed in the three codecs used, See e.g., MITTAG, Abstract, §§ 2, 3); [combining the inferred current low-band signal with the respective high-band signals] associated with the one or more frames to obtain the current frame (See e.g., “…codec also divides the signal into frames. If one of these frames is detected as bad frame due to transmission errors, the codec applies a concealment algorithm, as it is done in packet-switched networks as well. Therefore this model can be applied to calculate frame error rates or packet loss rates interchangeably…” and with capabilities as “…used[ing] three codecs that are commonly used in mobile speech communication networks: AMR-NB @ 12.2 kbit/s [7] in GSM, AMR-WB @ 12.65 kbit/s [8] in UMTS, and EVS @ 13.2 kbit/s [9] in LTE networks…” where high-band and low-band signal splitting can be observed in the three codecs used, See e.g., MITTAG, Abstract, §§ 2, 3); and adding the current frame to a playout buffer (See e.g., capabilities as “…used[ing] three codecs that are commonly used in mobile speech communication networks: AMR-NB @ 12.2 kbit/s [7] in GSM, AMR-WB @ 12.65 kbit/s [8] in UMTS, and EVS @ 13.2 kbit/s [9] in LTE networks…” and how “…model can be applied to calculate frame error rates or packet loss rates interchangeably…” See e.g., MITTAG, Abstract, §§ 2, 3).
	MITTAG does not explicitly, but LI discloses
    PNG
    media_image1.png
    334
    544
    media_image1.png
    Greyscale
 [inferring a current low-band signal of the current frame using, [[as inputs to a machine-learning model]], the respective low-band signals] (See e.g., “…For the wideband signal, XM was further separated into a low-frequency spectrum, XML = [XM(0), ..., XM (N/4)], and a high-frequency spectrum, XMH = [XM(N/4 + 1), ..., XM(N/2)], where XMH is to be recovered by DNN (Deep Neural Network) based on the narrowband (low-frequency) spectrum…,” See e.g., LI, Abstract, §§ 2, 2.1-2.3, Fig. 1); 
[combining the inferred current low-band signal with the respective high-band signals] (See e.g., “…For the wideband signal, XM was further separated into a low-frequency spectrum, XML = [XM(0), ..., XM (N/4)], and a high-frequency spectrum, XMH = [XM(N/4 + 1), ..., XM(N/2)], where XMH is to be recovered by DNN (Deep Neural Network) based on the narrowband (low-frequency) spectrum…,” See e.g., LI, Abstract, §§ 2, 2.1-2.3, Fig. 1). 
MITTAG and LI can be considered analogous art because they are from a similar field of endeavor in speech processing techniques and applications.  Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the teachings of MITTAG in view of LI’s techniques comprising, see e.g., Deep Neural Network (DNN) approach to speech bandwidth expansion (BWE) in order to advantageously offer capabilities for, see e.g., “…map[ping] the magnitude spectrum of the input narrowband signal to that of the high-band of the wideband signal…,” with “deep learning abilities,” (See e.g., LI, Abstract, §§ 2, 2.1-2.3, Figs. 1, 3).
MITTAG in view of LI does not explicitly, but LEE mentions capabilities included in as an optimization algorithm within the machine learning approach [[as inputs to a machine-learning model]] (See e.g., how in “…the proposed muting algorithm, the parameters are substantially obtained from the previous good frames using the steepest descent algorithm, which minimizes the error between the desired signal and the reconstructed signal…,”See e.g., LEE, Abstract, §§ 2, 3, Figs. 1, 2).
MITTAG, LI and LEE can be considered analogous art because they are from a similar field of endeavor in speech processing techniques and applications.  Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the teachings of MITTAG in view of LI with LEE’s techniques comprising, see e.g., Packet Loss Concealment using a “steepest descent algorithm,” in order to advantageously offer capabilities for, see e.g., “…which minimizes[ing] the error between the desired signal and the reconstructed signal…,” (See e.g., LEE, Abstract, §§ 2, 3, Figs. 1, 2).

With respect to Claim 2, MITTAG in view of LI and further in view of LEE discloses:
2. The method of claim 1, wherein the splitting uses a Quadrature Mirror Filter (QMF), and wherein the combining uses an inverse of the QMF (iQMF) (See e.g., “…Note that, these adaptive muting methods are inherently applied to the higher band in the same manner of the lower band. As a result, the reconstructed signals of the lower band and higher band are combined into the wideband decoded signal y(n) through the quadrature mirror filter (QMF) synthesis filterbank…,” LEE, Abstract, §§ 2, 3).

With respect to Claim 3, MITTAG in view of LI and further in view of LEE discloses:
3. The method of claim 1, wherein the one or more frames comprising an immediately preceding frame to the current frame, the method further comprising: calculating an energy value of the immediately preceding frame (See e.g., “…If the signals at ith frame zl(n) (0≤n<80)  is firstly good frame, it passes through the LP-based pitch repetition block where the lower-band pre-reconstructed signal ylpre(n) can be obtained… if the signals at ith frame zl(n) belongs to the missing frame the lower-band reconstructed signal yl(n) is extrapolated through the PLC algorithm with the proposed adaptive muting method using the parameters of the sigmoid function updated at the previous good frame…,” LEE, Abstract, §§ 2, 3); and adding noise to the current frame based on the energy value (See e.g., “…the pre-reconstructed lower-band signal ylpre(n), which is prior to the adaptive muting, is synthesized by using zl(n). Therefore, unpleasant noises or clicks are generated especially in consecutive packet losses if ylpre(n) is used directly…,” LEE, Abstract, §§ 2, 3).

With respect to Claim 4, MITTAG in view of LI and further in view of LEE discloses:
4. The method of claim 3, wherein the energy value is below a threshold (See e.g., “…an estimation of expanded wideband spectrum, where 2 ln 2 compensates the energy loss due to only half of the points of wideband signal is used to calculate the narrowband spectrum…,” (See e.g., LI, Abstract, §§ 2, 2.1-2.3, Figs. 1, 3), and wherein adding the noise to the current frame comprising: adding a random noise to the frame (See e.g., “…when packet loss occurs, the reconstructed lowerband signal yl(n) is extrapolated through the LPC-based pitch repetition block using the past valid lower-band signal zl(n). Specifically, the pre-reconstructed lower-band signal ylpre(n), which is prior to the adaptive muting, is synthesized by using zl(n). Therefore, unpleasant noises or clicks are generated especially in consecutive packet losses if ylpre(n) is used directly…,” See e.g., LEE, Abstract, §§ 2, 3).

With respect to Claim 11, MITTAG in view of LI and further in view of LEE discloses:
11. The method of claim 1, wherein the one or more frames comprising two frames (See e.g., “…codec also divides the signal into frames. If one of these frames is detected as bad frame due to transmission errors, the codec applies a concealment algorithm, as it is done in packet-switched networks as well. Therefore this model can be applied to calculate frame error rates or packet loss rates interchangeably…” and with capabilities as “…used[ing] three codecs that are commonly used in mobile speech communication networks: AMR-NB @ 12.2 kbit/s [7] in GSM, AMR-WB @ 12.65 kbit/s [8] in UMTS, and EVS @ 13.2 kbit/s [9] in LTE networks…” where high-band and low-band signal splitting can be observed in the three codecs used, See e.g., MITTAG, Abstract, §§ 2, 3).

With respect to Claim 12, MITTAG discloses:
12. An apparatus for recovering a current frame of an audio stream, comprising: a memory; and a processor, the processor configured to execute instructions stored in the memory to: detect that a current packet is lost, the current packet comprising an audio signal of the audio stream (See e.g., “…used three codecs that are commonly used in mobile speech communication networks: AMR-NB @ 12.2 kbit/s [7] in GSM, AMR-WB @ 12.65 kbit/s [8] in UMTS, and EVS @ 13.2 kbit/s [9] in LTE networks. Then, for each codec, 27 packet loss conditions were processed with the ITU-T STL Toolbox [10].…” See e.g., MITTAG, §§ 2, 3); 
split one or more frames preceding the current frame into respective high-band signals and respective low-band signals (See e.g., “…codec also divides the signal into frames. If one of these frames is detected as bad frame due to transmission errors, the codec applies a concealment algorithm, as it is done in packet-switched networks as well. Therefore this model can be applied to calculate frame error rates or packet loss rates interchangeably…” and with capabilities as “…used[ing] three codecs that are commonly used in mobile speech communication networks: AMR-NB @ 12.2 kbit/s [7] in GSM, AMR-WB @ 12.65 kbit/s [8] in UMTS, and EVS @ 13.2 kbit/s [9] in LTE networks…” where high-band and low-band signal splitting can be observed in the three codecs used, See e.g., MITTAG, Abstract, §§ 2, 3); 
[infer a current low-band signal using the respective low-band signals associated with the one or more frames (See e.g., “…codec also divides the signal into frames. If one of these frames is detected as bad frame due to transmission errors, the codec applies a concealment algorithm, as it is done in packet-switched networks as well. Therefore this model can be applied to calculate frame error rates or packet loss rates interchangeably…” and with capabilities as “…used[ing] three codecs that are commonly used in mobile speech communication networks: AMR-NB @ 12.2 kbit/s [7] in GSM, AMR-WB @ 12.65 kbit/s [8] in UMTS, and EVS @ 13.2 kbit/s [9] in LTE networks…” where high-band and low-band signal splitting can be observed in the three codecs used, See e.g., MITTAG, Abstract, §§ 2, 3) [[as inputs to a machine-learning model]]]; [combine the inferred current low-band signal with the respective high-band signals] associated with the one or more frames to obtain the current frame (See e.g., “…codec also divides the signal into frames. If one of these frames is detected as bad frame due to transmission errors, the codec applies a concealment algorithm, as it is done in packet-switched networks as well. Therefore this model can be applied to calculate frame error rates or packet loss rates interchangeably…” and with capabilities as “…used[ing] three codecs that are commonly used in mobile speech communication networks: AMR-NB @ 12.2 kbit/s [7] in GSM, AMR-WB @ 12.65 kbit/s [8] in UMTS, and EVS @ 13.2 kbit/s [9] in LTE networks…” where high-band and low-band signal splitting can be observed in the three codecs used, See e.g., MITTAG, Abstract, §§ 2, 3); and add the current frame to a playout buffer (See e.g., capabilities as “…used[ing] three codecs that are commonly used in mobile speech communication networks: AMR-NB @ 12.2 kbit/s [7] in GSM, AMR-WB @ 12.65 kbit/s [8] in UMTS, and EVS @ 13.2 kbit/s [9] in LTE networks…” and how “…model can be applied to calculate frame error rates or packet loss rates interchangeably…” See e.g., MITTAG, Abstract, §§ 2, 3).
	MITTAG does not explicitly, but LI [infer a current low-band signal using the respective low-band signals [[as inputs to a machine-learning model]]] (See e.g., “…For the wideband signal, XM was further separated into a low-frequency spectrum, XML = [XM(0), ..., XM (N/4)], and a high-frequency spectrum, XMH = [XM(N/4 + 1), ..., XM(N/2)], where XMH is to be recovered by DNN (Deep Neural Network) based on the narrowband (low-frequency) spectrum…,” See e.g., LI, Abstract, §§ 2, 2.1-2.3, Fig. 1); [combine the inferred current low-band signal with the respective high-band signals to obtain the current frame] (See e.g., “…For the wideband signal, XM was further separated into a low-frequency spectrum, XML = [XM(0), ..., XM (N/4)], and a high-frequency spectrum, XMH = [XM(N/4 + 1), ..., XM(N/2)], where XMH is to be recovered by DNN (Deep Neural Network) based on the narrowband (low-frequency) spectrum…,” See e.g., LI, Abstract, §§ 2, 2.1-2.3, Fig. 1). 
MITTAG and LI can be considered analogous art because they are from a similar field of endeavor in speech processing techniques and applications.  Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the teachings of MITTAG in view of LI’s techniques comprising, see e.g., Deep Neural Network (DNN) approach to speech bandwidth expansion (BWE) in order to advantageously offer capabilities for, see e.g., “…map[ping] the magnitude spectrum of the input narrowband signal to that of the high-band of the wideband signal…,” with “deep learning abilities,” (See e.g., LI, Abstract, §§ 2, 2.1-2.3, Figs. 1, 3).
MITTAG in view of LI does not explicitly, but LEE mentions capabilities included in as an optimization algorithm within the machine learning approach [[as inputs to a machine-learning model]] (See e.g., how in “…the proposed muting algorithm, the parameters are substantially obtained from the previous good frames using the steepest descent algorithm, which minimizes the error between the desired signal and the reconstructed signal…,”See e.g., LEE, Abstract, §§ 2, 3, Figs. 1, 2).
MITTAG, LI and LEE can be considered analogous art because they are from a similar field of endeavor in speech processing techniques and applications.  Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the teachings of MITTAG in view of LI with LEE’s techniques comprising, see e.g., Packet Loss Concealment using a “steepest descent algorithm,” in order to advantageously offer capabilities for, see e.g., “…which minimizes[ing] the error between the desired signal and the reconstructed signal…,” (See e.g., LEE, Abstract, §§ 2, 3, Figs. 1, 2).

8.	Claims 7, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over (a) Mittag et al., (G. Mittag and S. Möller, “SINGLE-ENDED PACKET LOSS RATE ESTIMATION OF TRANSMITTED SPEECH SIGNALS,” 2018 IEEE Global Conference on Signal and Information Processing (GlobalSIP), 2018, pp. 226-230), in view of (b) Li et al., (K. Li and C. Lee, "A deep neural network approach to speech bandwidth expansion," 2015 IEEE International Conference on Acoustics, Speech and Signal Processing (ICASSP), 2015), and further in view of (c) Lee et al., (Lee, B. K., Hwang, I., Park, J., & Chang, J. H. (2014). Enhanced Muting Method in Packet Loss Concealment of ITU-T G. 722 Using Sigmoid Function with On-line Optimized Parameters. In Fifteenth Annual Conference of the International Speech Communication Association), and furthermore in view of (d) Liu et al., (Liu, X., Bao, CC. Audio bandwidth extension based on temporal smoothing cepstral coefficients. J AUDIO SPEECH MUSIC PROC. 2014, 41 (2014)), hereinafter referred to as MITTAG, LI, LEE, and LIU.

With respect to Claim 7, MITTAG in view of LI and further in view of LEE discloses:
7. The method of claim 1, wherein the audio stream comprises the current frame and an immediately preceding frame to the current frame (See e.g., “…If the signals at ith frame zl(n) (0≤n<80)  is firstly good frame, it passes through the LP-based pitch repetition block where the lower-band pre-reconstructed signal ylpre(n) can be obtained… if the signals at ith frame zl(n) belongs to the missing frame the lower-band reconstructed signal yl(n) is extrapolated through the PLC algorithm with the proposed adaptive muting method using the parameters of the sigmoid function updated at the previous good frame…,” LEE, Abstract, §§ 2, 3), and wherein the method further comprising: [time-domain smoothing] the current frame and the immediately preceding frame (See e.g., “…If the signals at ith frame zl(n) (0≤n<80)  is firstly good frame, it passes through the LP-based pitch repetition block where the lower-band pre-reconstructed signal ylpre(n) can be obtained… if the signals at ith frame zl(n) belongs to the missing frame the lower-band reconstructed signal yl(n) is extrapolated through the PLC algorithm with the proposed adaptive muting method using the parameters of the sigmoid function updated at the previous good frame…,” LEE, Abstract, §§ 2, 3).
MITTAG in view of LI and further in view of LEE does not explicitly, but LIU discloses the capabilities for [time-domain smoothing] (See e.g., “…a wideband (WB) to super-wideband audio bandwidth extension (BWE) method based on temporal smoothing cepstral coefficients (TSCC)…temporal smoothing cepstral coefficients exploit the temporal relationship of audio signals and provide higher mutual information between the low- and high-frequency parameters, without increasing the dimension of input vectors in the frontend of bandwidth extension systems…,” See e.g., LIU, Abstract,  §2).
MITTAG, LI, LEE, and LIU can be considered analogous art because they are from a similar field of endeavor in speech processing techniques and applications.  Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the teachings of MITTAG in view of LI and further in view of LEE with LIU’s techniques comprising, see e.g., temporal smoothing in order to advantageously offer capabilities for, see e.g., “…temporal smoothing cepstral coefficients exploit the temporal relationship of audio signals and provide higher mutual information between the low- and high-frequency parameters, without increasing the dimension of input vectors in the frontend of bandwidth extension systems…,” (See e.g., LIU, Abstract,  §2).

With respect to Claim 13, MITTAG in view of LI and further in view of LEE discloses:
13. The apparatus of claim 12, wherein the instructions further comprise instructions to: [smooth] the current frame in at least one of [a time domain] or a frequency domain (See e.g., “…If the signals at ith frame zl(n) (0≤n<80)  is firstly good frame, it passes through the LP-based pitch repetition block where the lower-band pre-reconstructed signal ylpre(n) can be obtained… if the signals at ith frame zl(n) belongs to the missing frame the lower-band reconstructed signal yl(n) is extrapolated through the PLC algorithm with the proposed adaptive muting method using the parameters of the sigmoid function updated at the previous good frame…,” LEE, Abstract, §§ 2, 3).
MITTAG in view of LI and further in view of LEE does not explicitly, but LIU discloses the capabilities for [time-domain smoothing] (See e.g., “…a wideband (WB) to super-wideband audio bandwidth extension (BWE) method based on temporal smoothing cepstral coefficients (TSCC)…temporal smoothing cepstral coefficients exploit the temporal relationship of audio signals and provide higher mutual information between the low- and high-frequency parameters, without increasing the dimension of input vectors in the frontend of bandwidth extension systems…,” See e.g., LIU, Abstract,  §2).
MITTAG, LI, LEE, and LIU can be considered analogous art because they are from a similar field of endeavor in speech processing techniques and applications.  Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the teachings of MITTAG in view of LI and further in view of LEE with LIU’s techniques comprising, see e.g., temporal smoothing in order to advantageously offer capabilities for, see e.g., “…temporal smoothing cepstral coefficients exploit the temporal relationship of audio signals and provide higher mutual information between the low- and high-frequency parameters, without increasing the dimension of input vectors in the frontend of bandwidth extension systems…,” (See e.g., LIU, Abstract,  §2).

With respect to Claim 14, MITTAG in view of LI and further in view of LEE discloses:
14. The apparatus of claim 12, wherein the one or more frames comprises a previous frame, the previous frame being immediately preceding the current frame in the audio stream(See e.g., “…If the signals at ith frame zl(n) (0≤n<80)  is firstly good frame, it passes through the LP-based pitch repetition block where the lower-band pre-reconstructed signal ylpre(n) can be obtained… if the signals at ith frame zl(n) belongs to the missing frame the lower-band reconstructed signal yl(n) is extrapolated through the PLC algorithm with the proposed adaptive muting method using the parameters of the sigmoid function updated at the previous good frame…,” LEE, Abstract, §§ 2, 3), and wherein the instructions further comprise instructions to: perform [time-domain smoothing] on the current frame and the previous frame (See e.g., “…If the signals at ith frame zl(n) (0≤n<80)  is firstly good frame, it passes through the LP-based pitch repetition block where the lower-band pre-reconstructed signal ylpre(n) can be obtained… if the signals at ith frame zl(n) belongs to the missing frame the lower-band reconstructed signal yl(n) is extrapolated through the PLC algorithm with the proposed adaptive muting method using the parameters of the sigmoid function updated at the previous good frame…,” LEE, Abstract, §§ 2, 3).
MITTAG in view of LI and further in view of LEE does not explicitly, but LIU discloses the capabilities for [time-domain smoothing] (See e.g., “…a wideband (WB) to super-wideband audio bandwidth extension (BWE) method based on temporal smoothing cepstral coefficients (TSCC)…temporal smoothing cepstral coefficients exploit the temporal relationship of audio signals and provide higher mutual information between the low- and high-frequency parameters, without increasing the dimension of input vectors in the frontend of bandwidth extension systems…,” See e.g., LIU, Abstract,  §2).
MITTAG, LI, LEE, and LIU can be considered analogous art because they are from a similar field of endeavor in speech processing techniques and applications.  Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the teachings of MITTAG in view of LI and further in view of LEE with LIU’s techniques comprising, see e.g., temporal smoothing in order to advantageously offer capabilities for, see e.g., “…temporal smoothing cepstral coefficients exploit the temporal relationship of audio signals and provide higher mutual information between the low- and high-frequency parameters, without increasing the dimension of input vectors in the frontend of bandwidth extension systems…,” (See e.g., LIU, Abstract,  §2).


Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

9.       The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  

    PNG
    media_image2.png
    659
    494
    media_image2.png
    Greyscale
 Zhang et al., (U.S. Patent Application Publication: 2016/0372122), already of record, hereinafter referred to as ZHANG, discloses a speech/audio bitstream decoding architecture describing how “…when the speech/audio frame previous to the foregoing current speech/audio frame is a redundant decoded  frame, the current speech/audio frame may be a normal decoded frame, an (FEC, Frame erasure concealment) recovered frame, or a redundant decoded frame, where if the current speech/audio frame is an FEC recovered frame, the speech/audio decoding parameter of the current speech/audio frame may be predicated based on an FEC algorithm,  …” (See e.g., ZHANG, Abstract, paras. 34, 50, 116, Fig. 2).
Please, see for additional references PTO-892.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edgar Guerra-Erazo whose telephone number is (571) 270-3708.  The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/EDGAR X GUERRA-ERAZO/            Primary Examiner, Art Unit 2656